Memorandum: The order of destruction appealed from being a nonappealable order (People v. Whitcomb, 273 App. Div. 610), the Erie County Court was without, jurisdiction to entertain an appeal or make an order thereon. It follows that so much of the order appealed from as reverses or sets aside the order of destruction of the pinball machines and directs their return to the owners thereof must be reversed. All concur. (Appeal from that part of an order of Erie County Court which reversed an order of Police Justice’s Court, Village of Hamburg, directing the destruction of certain pinball machines.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.